FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 For the month of February 2011 No. 1 TOWER SEMICONDUCTOR LTD. (Translation of registrant's name into English) Ramat Gavriel Industrial Park P.O. Box 619, Migdal Haemek, Israel 23105 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes £No S On February 01, 2011 the registrant announces Fourth Quarter and Fiscal Year 2010 Financial Results Conference Call. This Form 6-K is being incorporated by reference into all effective registration statements filed by us under the Securities Act of 1933. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TOWER SEMICONDUCTOR LTD. Date: February 01, 2011 By: /s/ Nati Somekh Gilboa Name: Nati Somekh Gilboa Title: Corporate Secretary TowerJazz Announces Fourth Quarter and Fiscal Year 2010 Financial Results Conference Call Migdal Haemek, Israel – February 01, 2011 - TowerJazz (NASDAQ: TSEM, TASE: TSEM), the global specialty foundry leader, will hold a conference call to discuss its fourth quarter and fiscal year 2010 financial results, first quarter 2011 guidance and fiscal year 2011 business outlook on Monday, February 14, 2011, at 10:00 a.m. Eastern Time (09:00 a.m. Central, 08:00 a.m. Mountain, 07:00 a.m. Pacific and 17:00 Israel Time). TowerJazz will issue the fourth quarter and fiscal year 2010 earnings release earlier in the day, on Monday, February 14, 2011. This call will be webcast by Thomson/CCBN and can be accessed on TowerJazz’s website at www.towerjazz.com, or can also be accessed in the U.S. and in Israel by calling a domestic number: 1-888-407-2553 03-918-0609 +972-3-918-0609 (U.S. Toll-Free) (Israel) (International) The webcast is also being distributed through the Thomson Street Events Network to both institutional and individual investors. Individual investors can listen to the call at www.earnings.com, Thomson/CCBN’s individual investor portal powered by StreetEvents. Institutional investors can access the call via Thomson’s password-protected event management site, StreetEvents (www.streetevents.com). The teleconference will be available for replay for 90 days. About TowerJazz Tower Semiconductor Ltd. (NASDAQ: TSEM, TASE: TSEM), the global specialty foundry leader and its fully owned U.S. subsidiary Jazz Semiconductor, operate collectively under the brand name TowerJazz, manufacturingintegrated circuits with geometries ranging from 1.0 to 0.13-micron. TowerJazz providesindustry leading design enablement toolsto allow complex designs to be achieved quickly and more accurately and offersa broad range of customizable process technologies including SiGe, BiCMOS, Mixed-Signal and RFCMOS, CMOS Image Sensor, Power Management (BCD), and Non-Volatile Memory (NVM) as well as MEMS capabilities. To provide world-class customer service, TowerJazz maintains two manufacturing facilities in Israel and one in the U.S. with additional capacity available in China through manufacturing partnerships. For more information, please visit www.towerjazz.com. Contact Information: TowerJazz CCG Investor Relations Noit Levi, + Tel: 1 (US) / +(Israel) noitle@towersemi.com kenny@ccgisrael.com
